PokfekbaRGER, Judge, '

(dissenting in part): ■

I am unable to concur in so much of the order, entered here, as refuses a new trial and renders judgment for the defendant. The general principle for which I contended in Ruffner Bros. v. Duchess Ins. Co., 59 W. Va. 432, after a period of uncertainty, was finally adopted and agreed upon by a majority of the Court in Soward v. American Car Co., 66 W. Va. 266, and I supposed it was not to be reopened or disturbed. The course, indicated in the Ruffner Bros. Case, had been followed in Kuykendall v. Fisher, 61 W. Va. 87, and Hoylman v. Railroad Co., 65 W. Va. 264, cases turning altogether upon oral testimony, such as'we have in this ease, and the evidence in which was just as unlikely ever to be changed as the evidence here. The Fisher and Iloylman Cases, on the theory of interpretation, virtually overruled the majority view, applied in the Ruffner Bros. Case and the decision in Anderson v. Tug River C. & C. Co., 59 W. Va. 301. In the Hoylman Case, the attention of the Court went directly to the question and the principle contended for in the Ruffner Bros. Case was fully and deliberately adopted and applied. In point 3 of the syllabus, we said: “The circuit court, if asked, (in a case in which the evidence will not sustain a verdict), should direct a verdict for the defendant, and if it refuses, the appellate court will reverse the judgment and verdict, and remand the case for a new trial, unless this Court can see clearly that the plaintiff cannot malee a better case upon another trial.” This was ,re-affirmed and applied in the Bowards Case. The present case cannot be distinguished from these two on the theory of a difference in the character of the evidence. It was oral in all three. The same evidence on a new trial would bring a like result. Ho verdict could stand on it. But how can anybody see that the evidence will not be different, stronger and better on the' new trial ? It has been suggested that, to make it so, the witnesses would have to alter their testimony and so lay themselves open to contradiction; but, if they did, on what principle could their altered evidence be excluded? The question of veracity is for *292the jury always, and is certainly not one for the court, and most assuredly not one for anticipation and decision without hearing by the court. I do not see how anybody can say that a witness cannot change his testimony, under any circumstances, without committing perjury. Memory is treacherous with the best of us. A witness, changing his testimony, might be sustained in it by an explanation, showing his former statements were erroneous, not wilfully false, and by the testimony of additional witnesses, satisfying a jury beyond the shadow of doubt that the altered statement is the true one. Iiow can we say this would not happen in this or any other similar case on a new trial? Iiow can we clearly see that it would not? Korean I see that it makes any difference, that the testimony of the plaintiff himself would have to be different on the new trial. His testimony stands on about the same footing as that of other 'witnesses. Thus it seems to me that to say we can see that no better showing can be made'on a new trial, in such a case as 'this, is a mere bald assumption of something the Court cannot know. And, to my mind, this rule of practice is gravely dangerous to the rights of litigants. Suppose it should destroy one good case out of a hundred. It is better that ninety-nine guilty men should escape than that one innocent man should suffer; but, under the old settled practice for which I contend, nobody could be hurt. No unjust verdict could be sustained, and yet no good case could be destroyed. By the new rule, it is possible for any number of instances of injustice to result, without any waiver of right by the injured party, as in the case of a joinder in a demurrer to evidence.
Moreover, this drastic and dangerous practice finds no justification in the supposed policy or expediency of bringing litigation to a close, as a means of saving the time and expense of courts and juries, or shielding the defendant from annoyance-There is ’ no recorded instance of a new trial, actually had, -on the insufficient evidence used in a former trial, and nothing more. A plaintiff in that situation never takes or claims the time- of the court or a jury in a new trial. Seeing for himself 'that he can make no better case, he never avails himself of his right to the new trial. Hence the benefit to be conferred by this radical departure is'purely imaginary. It can help nobody and may utterly -ruin some litigants.